Citation Nr: 0629008	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  03-20 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 15, 2000 for 
the grant of a total disability rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1951 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted a total disability 
rating based on individual unemployability (TDIU), effective 
August 15, 2000.  The veteran filed a timely appeal with 
respect to the effective date of the grant.  


FINDINGS OF FACT

1.  In May 1994, the veteran submitted a formal application 
for individual employability due to his service-connected 
disabilities. 

2.  The schedular requirements for a TDIU were not met until 
August 15, 2000.


CONCLUSION OF LAW

The criteria for an effective date prior to August 15, 2000 
for an award of a total rating for compensation purposes 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5107, 5108, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2003 and November 2005, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for an earlier 
effective date for the grant of a TDIU; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  In November 2005, 
the veteran informed VA that he had no further evidence to 
submit.  The AOJ subsequently readjudicated the claim based 
on all the evidence in February 2006, without taint from 
prior adjudications, whereby curing any defect with respect 
to timing.  The veteran again notified VA in March 2006 that 
he had no other evidence.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claim and the late notice did not affect the essential 
fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
identified and available treatment records have been secured.  
The veteran has been medically evaluated in conjunction with 
his claim, and all appropriate medical opinions sought.

Earlier Effective Date for a TDIU Claim

The veteran contends that his service-connected disabilities 
rendered him unemployable at least as early as the date of 
receipt of his first claim for a TDIU, in May 1994.  The 
Board notes that by rating decision dated in November 1994, 
the RO denied a TDIU.  At that time, service connection was 
in effect for nine disabilities, rated between zero and 30 
percent, for a combined total rating of 60 percent, therefore 
not qualifying the veteran for a TDIU under the applicable 
regulations.  The veteran appealed this decision.  Further 
medical evaluation has taken place since that time.

Entitlement to a TDIU requires the presence of an impairment 
so severe that it is impossible for the average person to 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

The governing regulations provide that, to qualify for a 
TDIU, if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  Ratings for disabilities resulting from a common 
etiology will be combined under 38 C.F.R. § 4.25 (2005) and 
considered one disability for this calculation.

A TDIU is an award of increased compensation.  Effective 
dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (2005) (implementing 38 
U.S.C.A. § 5110(a), (b)(2) (West 2002)).  Pursuant to that 
regulation, the effective date of an increase in compensation 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1) (2005) (emphasis added).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise the date of receipt of the 
claim."  38 U.S.C.A. § 5110 (b)(2) (West 2002); see also 38 
C.F.R. § 3.400(o)(2) (2005).  

Generally, then, to determine an appropriate effective date 
for an increased rating, the Board must determine when a 
claim for an increased rating was received and, if possible, 
when the increase in disability actually occurred.  38 C.F.R. 
§§ 3.155, 3.400(o)(2) (2005).  

In this case, a formal claim for a TDIU was received on May 
6, 1994.  None of the veteran's disabilities was separately 
rated at 40 percent at that time.  His lumbar spine, 
bilateral wrist, and bilateral foot disabilities, determined 
to be resulting from a common etiology, only combined to 30 
percent.  However, beginning on August 15, 2000, when the 
veteran was assigned separate ratings for each foot 
disability, his common etiology disabilities combined to meet 
the 40 percent threshold (after applying the bilateral 
factor).  His combined rating also increased to 70 percent.  
Thus, effective August 15, 2000, entitlement to the TDIU 
arose, because the veteran then met the applicable percentage 
requirements.   
   
The RO had considered whether an extraschedular rating was 
appropriate prior to that date and found it not to be.  See 
rating decision, dated November 9, 1994.  Thus, August 15, 
2000 is the earliest effective date available for the veteran 
under the regulations.  


ORDER

Entitlement to an effective date prior to August 15, 2000 for 
the grant of a total disability rating based on individual 
unemployability, is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


